DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-7, 9, and 11-15 have been amended changing the scope and contents of the claim. 
Claims 16-20 have been newly added.
Applicant’s amendment filed September 22, 2021 overcomes the following objection/rejection(s) from the last Office Action of June 25, 2021:
Objections to the specification for minor informalities
Objections to claim 11 for minor informalities
Rejections to claims 5 and 13 under 35 USC § 112(b)

Response to Arguments
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive. 
Regarding independent claim 1 (and claims 9 and 15), Applicant argues, “The Lee reference does not appear to disclose "setting, designated by the user, a maximum size of the object; determining a second region by expanding the first region in the image by the maximum size of the object (remarks, 11)"
paragraph 0066 “Here, the effective candidate regions may mean regions having high probability of detecting subject objects, and they may be configured according to the above user input,” and, “The effective candidate region configuring part 120 may receive a user input including information on a reference position line for configuring effective candidate regions and information on upper limit and lower limit of effective candidate regions, and configure effective candidate regions according to the information (paragraph 0065).” Thus, the user is able to select the upper and lower limit of the region, which inherently sets the maximum size allowed of the object. Further, Lee discloses expanding the region (up to the maximums previously set): “… the effective region determining part 130 may select at least one subject object having a size falling within a range defined by the upper limit and the lower limit with reference to the corresponding reference position in the effective candidate region as effective regions.” Thus, once those upper and lower limits have been determined, the region can be expanded up to those limits (further see paragraph 0094-0095 for the upper and lower height limitations, and the application of those to the region.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2015/0092057 to Lee (hereinafter Lee).
Regarding independent claim 1, Lee discloses an image processing apparatus (figure 4) that performs detection processing to detect an object from an image captured by an imaging apparatus (Abstract, “image recognition apparatuses and methods which detect subject objects;” Figure 4; element 200; paragraph 0061, “the image inputting part 110 may receive at least one image acquired by a camera 200.”), the image processing apparatus comprising:
one or more processors (Figure 4; Paragraph 0071, “Also, the image recognition apparatus 100 according to example embodiments of the present invention can be embodied as computer readable program or codes on a computer readable recoding medium.”); and
one or more memories storing executable instructions which, when executed by the one or more processors, cause the information processing apparatus to perform operations (Paragraph 0071, “Also, the image recognition apparatus 100 according to example embodiments of the present invention can be embodied as computer readable program or codes on a computer readable recoding medium. The computer readable recording medium is any data storage device that can store data which can be thereafter read by a computer system.”) including:
receiving information indicating a position of a first region, designated by a user, in the image, the first region being a target region for a detection processing to detect the object in the image (Fig. 4: “120” i.e., setting an “effective candidate region” that may include the object(s) sought to be detected; see also paragraph 0066 “Here, the effective candidate regions may mean regions having high probability of detecting subject objects, and they may be configured according to the above user input.”);
setting, designated by the user, a maximum size of the object (Fig. 4: “130”; also Paragraphs 0068-69, “… the effective region determining part 130 may select at least one subject object having a size falling within a range defined by the upper limit and the lower limit with reference to the corresponding reference position in the effective candidate region as effective regions”; the upper/lower limits define the max region size)
determining a second region by expanding the first region in the image by the maximum size of the object (see paragraphs 0068-69 and discussion above; again, the max region size defined by the upper/lower limits is larger than the effective candidate region); and
(Abstract, “image recognition apparatuses and methods which detect subject objects;” paragraph 0053, “FIG. 9 is a flow chart to explain an image recognition method according to the present invention.”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Lee further discloses wherein executing the executable instructions causes the information processing apparatus to perform further operations including:
determining whether the a detected object as the a detection result of the detection processing performed on the second region is included in the first region (Fig. 5, also paragraphs 0073-74 “… reference positions of effective candidate regions may mean positions being references of effective candidate regions within which subject objects can exist” implies whether object(s) sought to be detected may exist).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Lee further teaches the image processing apparatus according to claim 2, wherein the detection result of the detection processing is determined as that the detected object is included in the detection result of the detection processing in a case where a predetermined position of the detected object is included in the first region  (Fig. 5, also paragraphs 0073-74 “… reference positions of effective candidate regions may mean positions being references of effective candidate regions within which subject objects can exist”.  This implies the detected subject objects may or may not be within the effective candidate region relative to a max detection region), and 
the detection result of the detection processing is determined as that the detected object is not included in the detection result of the detection processing in a case where a predetermined position of the detected object is not included in the first region (As noted in the preceding paragraph analysis, the detected subject objects may or may not be within the effective candidate region relative to a max detection region implies their presence/absence within effective candidate region relative to the max detection region).
Regarding dependent claim 4, the rejection of claim 2 is incorporated herein. Lee further discloses wherein executing the executable instructions causes the information processing apparatus to perform further operations including:
outputting information relating to the detected object that has been determined as being included in the first region (The result of user input over a displayed image for object detection within an effective candidate region is a form of result output about the detected object(s); see paragraph 0080).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Lee further discloses wherein a distance from a position contained in an outer periphery of the second region to a position contained in an outer periphery of the first region is larger than or equal to the maximum size (Lee discloses using multiple regions as needed within the system at paragraph 0137, “reference positions of effective candidate regions, upper limit and lower limit of effective candidate regions;” paragraph 0139, “may configure effective candidate regions based on reference positions so that subject objects can be efficiently detected within a target image” ).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Lee further discloses a detected object as a detection result of the detection processing performed on the second region has a size smaller than or equal to the maximum size (Paragraph 0077, “Also, a size of effective candidate regions may mean a size in the image to which unique size information of subject objects (e.g. a normal pedestrian has a height from 0.5 m to 2.5 m) is reflected;” Paragraph 0079, “size of effective candidate regions may be defined using a range comprising an upper limit and a lower limit in consideration of unique size differences of subject objects (e.g. differences between heights of children and adults), height differences of undulating ground, height differences between a sidewalk and a roadway, etc.”).
Regarding dependent claim 7, the rejection of claim 4 is incorporated herein. Additionally, Lee further discloses wherein the information represents a number of objects included in the first region, among objects as the detection result of the detection processing performed on the second region. (Paragraphs 0077-78, 0139, “The above-described image recognition apparatus and method according to the present invention may configure effective candidate regions based on reference positions so that subject objects can be efficiently detected within a target image”.  In effect, the implies the number of objects can be effectively detected within a target image).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Lee further discloses wherein the object detected by the detection processing is a person (Figure 1, element D, Paragraph 0009, “Referring to FIG. 1, when a black-box camera attached to a car is used to detect pedestrians,”).
Regarding independent claim 9, the references and analysis of claim 1 apply directly. Additionally, Lee further discloses an image processing method of performing detection processing to detect an object from an image captured by an imaging unit (Fig. 4; also Abstract, “image recognition apparatuses and methods which detect subject objects”).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly.
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 
Regarding dependent claim 12, the rejection of claim 10 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly.
Regarding dependent claim 13, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly.
Regarding dependent claim 14, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 6 apply directly.
(Paragraph 0071, “Also, the image recognition apparatus 100 according to example embodiments of the present invention can be embodied as computer readable program or codes on a computer readable recoding medium.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding dependent claim 16, the rejection of claim 1 is incorporated herein. Additionally, although Lee does not expressly state as claimed wherein the maximum size of the object is indicated by a vertical size and a lateral size of the object in the image, it is common knowledge to one of ordinary skills in the art that a size can representative of an an area, which intrinsically exhibits a length by a width i.e., a (Fig. 4: “130”; also Paragraphs 0068-69, “… the effective region determining part 130 may select at least one subject object having a size falling within a range defined by the upper limit and the lower limit with reference to the corresponding reference position in the effective candidate region as effective regions”; the upper/lower limits define the max region size.). 
Regarding dependent claim 19, the rejection of claim 16 is incorporated herein. Additionally, Lee fails to explicitly disclose wherein the second region is determined as a region by expanding a rectangle circumscribed to the first region by the lateral size of the maximum size in a perpendicular direction of each of a right side and a left side of the rectangle.
However, Lee does disclose determining a second region by expanding a rectangle circumscribed to the first region by the lateral size of the maximum size in a perpendicular direction of a top side and a bottom side of the rectangle (Paragraph 0095, “If the effective candidate region configuration is completed as described above, it is very simple to determine whether a specific candidate region is valid or not. For example, in FIG. 5, since a height h of a rectangular region E falls within a range defined by h1 and h2 at the reference position y 1 (i.e. h1 <h<h2), selected as an effective candidate region;” though the height limitations are shown as up and down, left and right are based upon orientation of the viewer, thus, expanding an object down can be read as expanding it left, whereas the converse is also true; paragraph 0127, “In order to configure effective candidate regions by using the region block F, a central point of a lower boundary of the inputted region block F is determined to be a reference position. When a size of the region block is assumed to be h, (h+d) may be configured as an upper limit of effective candidate regions, and (h-d) may be configured as a lower limit of effective candidate regions. Here, d may be a predefined constant value or a constant value determined proportionally to h. For example, d may be configured;” Further, the region being expanded per the distances (in which the height limitations can be expanded) reads on expanding a rectangle circumscribed by size (see figure 5, element E)). Thus, since Lee discloses expanding a rectangle in an upward and downward manner, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention, to similarly expand the rectangle in a right and left direction.  Doing so would not have materially changed the algorithm and would have yielded a predictable result.  

Claims 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 16 above, and further in view of WO 2013/080056 to Oelke (hereinafter Oelke).
Regarding dependent claim 17, the rejection of claim 16 is incorporated herein. Additionally, Lee further discloses wherein the second region is determined as a region by expanding a rectangle (Paragraph 0126, “In FIG. 8, the region block F having a rectangular shape is used for configuring effective candidate regions. However, the region block F may have various shapes such as a triangle shape, a rhombus shape, and an ellipse shape”) 
Lee fails to explicitly disclose as further recited. However, Oelke discloses circumscribed to the first region by the vertical size of the maximum size in a perpendicular direction of each of sides of the rectangle (page 5, line 32-page 6, line 3, “embodiments, properties relating to the object of interest are analyzed. In some embodiments, properties analyzed within the MBR include, but are not limited to one or more of: size of minimum bounding rectangle… aspect ratio of the rectangle;” thus the rectangles that are expanded within the analysis are analyzed on a level based upon the aspect ratio of the rectangle (read as the ratio of the vertical size in each direction); ; page 19, line 32, “In some embodiments in which the object of interest is s laptop, the aspect ratio of the MBR is calculated in the horizontal-search and/or vertical-search orientations. Laptop computers have predictable sizes and scales;” laptops having predictable sizes and scales allows for a maximum size to be inherent and necessitated to identifying the objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Oelke in order to detect objects from image scans such as electronics within luggage (abstract).

(page 5, line 32-page 6, line 3, “embodiments, properties relating to the object of interest are analyzed. In some embodiments, properties analyzed within the MBR include, but are not limited to one or more of: size of minimum bounding rectangle… aspect ratio of the rectangle;” thus the rectangles that are expanded within the analysis are analyzed on a level based upon the aspect ratio of the rectangle (read as the ratio of the vertical size in each direction); page 19, line 32, “In some embodiments in which the object of interest is a laptop, the aspect ratio of the MBR is calculated in the horizontal-search and/or vertical-search orientations. Laptop computers have predictable sizes and scales;” page 26, lines 1-9, “This process repeated, is allowing the search region to grow until expansion in each direction (e.g. X°, X+90°, X+180°, X+270°) consecutively).
Regarding dependent claim 20, the rejection of claim 1 is incorporated herein. Additionally, Oelke in the combination further discloses wherein in a case that a plurality of the first regions is set (figure 7), a plurality of the second regions is determined, and if a total area of the plurality of the second regions is larger than an area of a rectangle that includes the plurality of the second regions, the rectangle is determined (page 5, lines 21-29 and page 26, lines 1-9, “This process repeated, is allowing the search region to grow until expansion in each direction (e.g. X°, X+90°, X+180°, X+270°) consecutively results in either the edges of the MBR are exceeded or the perimeter of the area meeting the acceptance threshold is reached (SEE FIG.7). If a laptop is present within the image, and therefore the MBR, the expanded search region will encompass the laptop area. To ensure that the laptop fully encompassed by the search region, the search region is slightly enlarged each is in each dimension. The probability score and size of the final search region are then used to determine the presence of a laptop with the plastic bin being screened;” being that the search region continuously is grown until the entire region is contained, the first and second regions are both made. Additionally, the second region (being the one that continuously grows) is inherently larger than the first since it includes all of the prior regions).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668